Patel v Macys Inc. (2019 NY Slip Op 00684)





Patel v Macys Inc.


2019 NY Slip Op 00684


Decided on January 31, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2019

Richter, J.P., Manzanet-Daniels, Tom, Kahn, Singh, JJ.


8280N 151130/17

[*1] Zubair Patel, Plaintiff-Appellant,
vMacys Inc., et al., Defendants-Respondents.


The Rose Law Group, PLLC, Astoria (Jesse C. Rose of counsel), for appellant.
Schoeman Updike Kaufman & Gerber LLP, New York (Steven Gerber of counsel), for respondents.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered October 10, 2017, which granted defendants' motion to compel arbitration and to stay the action pending arbitration, unanimously affirmed, without costs.
Defendants established their right to compel plaintiff to arbitrate his employment discrimination action, based upon evidence that plaintiff electronically signed, and thus assented to the terms of, the negotiated arbitration agreement (Tsadilas v Providian Natl. Bank, 13 AD3d 190 [1st Dept 2004], lv denied 5 NY3d 702 [2005]). We reject plaintiff's claim that the arbitration agreement was unconscionable, as he was given a meaningful choice as to whether and how to opt out of arbitration when hired, a confidential procedure that would not have been communicated to his supervisors, and he did not submit the form to do so (id. at 191).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2019
DEPUTY CLERK